 
[main_logo.gif]
 
 
 
 
COMPENSATION PHILOSOPHY
 


Flagstone’s Compensation programs are designed to give employees reasons to
excel.
 
Through its performance management and rewards processes and programs, Flagstone
endeavours to create an environment that fosters and rewards:
 

  ●
striving for and achieving excellence;
  ●
engaging in responsible relationships with clients, colleagues, and
shareholders; and
  ●
maintaining the highest ethical standards.



 
All compensation programs are intended to align the interests of employees and
management with shareholders and to foster sustained value creation with
particular emphasis on total compensation management, pay for performance and
the use of Flagstone equity.
 
The total compensation concept
 
At Flagstone, compensation refers to the combination of base salaries, annual
bonus awards, and equity compensation opportunities as well as deferred
compensation opportunities and benefits, which vary by country.
 
Upon joining Flagstone, employees receive a base salary, are eligible for an
annual incentive bonus award based on performance and can participate in certain
equity compensation programs depending on their level of seniority.
 
Base salary is used to recognize particularly the experience, skills and
knowledge that individuals bring to their roles. Salary levels are determined
primarily based on functional role, level of responsibility and relevant
competitive practices.
 
Annual incentive bonus awards are determined annually on a discretionary basis.
They are strictly and rigorously correlated with performance, and can therefore
be highly variable from year to year.
 
Pay for performance
 
Flagstone is committed to providing superior compensation in return for superior
performance and to developing the measurement systems and decision processes
necessary to support the best compensation decision making.
 
Performance assessments consider the given individual’s scope of responsibility
or sphere of influence.  Performance assessments incorporate quantitative and
qualitative elements include a balanced assessment of financial results,
operational results and leading indicators of future performance, to the extent
feasible.
 
 
 
Page 1 of 2

--------------------------------------------------------------------------------


 
 
[main_logo.gif]
 
 
The role of Flagstone equity
 
Significant numbers of Flagstone employees are required to take a portion of
their annual performance-based compensation in the form of Performance Share
Units or Restricted Stock Units (PSU’s or RSU’s).
 
Flagstone believes that broad-based employee stock ownership enhances its
ability to deliver superior shareholder returns by increasing the alignment
between the interests of employees and shareholders. The goal of these programs
is to engage all employees as partners in Flagstone’ success and to help the
Firm realize the maximum gain from its strategy.
 


 


 


 
Approved 15th June, 2006
 
 
 Page 2 of 2

--------------------------------------------------------------------------------

 